Citation Nr: 1137452	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The preponderance of the evidence is against a finding that a current low back disability is related to service and there is no evidence of compensable arthritis of the low back within one year of service separation.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service and arthritis of the low back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in May 2007, issued prior to the September 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Muskogee VA Medical Center.  

The record also shows that the Veteran was afforded a VA examination in April 2008 which is adequate to adjudicate the claim because the opinion was based on a review of the record on appeal and an examination of the claimant.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has a low back disability due to his military service.  Specifically, in writings to VA he reported that he injured his low back on at least two occasions while on active duty - once during a mortar attack on his base in the Republic of Vietnam when a mortar exploded near him and knocked him off of a forklift and once while unloading an aircraft.  It is also claimed that these in-service injuries caused his current low back disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the presumptions found at 38 U.S.C.A. § 1154(b), the record shows that the Veteran served in the Republic of Vietnam from August 1968 to September 1969.  Moreover, the Veteran claims that one of his back injuries occurred when he was knocked off of a forklift during a mortar attack on his base in the Republic of Vietnam.  Additionally, the Board notes that the RO has already conceded that the claimant is a combat Veteran because his posttraumatic stress disorder (PTSD) stressor regarding his base being attacked while serving in the Republic of Vietnam was verified.  Therefore, the Board will also concede that the claimant is a combat Veteran.  See 38 U.S.C.A. § 1154(b).  Accordingly, the Veteran is entitled to a presumption regarding in-service occurrence of any incident if consistent with the circumstances, condition, or hardships of such service.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that service personnel records show that his occupational specialty was an air freight specialist- a job than can involve a lot of heavy lifting.  In addition, service personnel records show, among other things, that the Veteran's job entailed moving as much as 500,000 pounds of cargo a shift.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel such as pain and lost motion in his low back after doing heavy lifting and falling off of a forklift while on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Likewise, the Board finds that the Veteran claims that one of his back injuries occurred when he was knocked off of a forklift during a mortar attack on his base in the Republic of Vietnam is consistent with the circumstances, condition, or hardships of such service.  See 38 U.S.C.A. § 1154(b).  

Next, the Board notes that service treatment records document that in July 1968 the Veteran was in a motor vehicle accident while in Oklahoma.  A November 1968 service treatment record shows the Veteran's complaints and treatment for back pain; on objective examination, there was full range of motion; and the diagnosis was a mild back strain.  Subsequently, an October 1970 service treatment record reported that the Veteran injured his back lifting a can that weighed 135 pounds.  X-rays were negative.  His intervertebral spaces were well maintained and there was no spondylolysis or spondylolisthesis.  However, there was spina bifida oculta at S1 and a limbus verterbra was seen at L4.  

On the other hand, the Board notes that the July 1968 service treatment record did not report that the Veteran injured his back in the motor vehicle accident.  Moreover, the Veteran's service treatment records, including the February 1971 separation examination, are thereafter negative for complaints or treatment for symptoms of and/or a diagnosis of a chronic low back disability.  In fact, the February 1971 separation examination specifically reported that the Veteran's spine was normal with full range of motion and strength.  

In summary, the Board recognizes that the service treatment records document a motor vehicle accident and two subsequent incidents when the Veteran sought treatment for low back problems.  The Board also concedes that the Veteran was thrown from a forklift during a mortar attack on his base while in the Republic of Vietnam.  

However, while as a lay person the Veteran can say that he had low back pain and stiffness since these in-service incidents, the Board finds that a chronic low back disability may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that he had a chronic low back disability following these incidents is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more compelling the negative service treatment records and the normal separation examination than the Veteran, his wife, his sister, and his representative's claims that he had problems with his low back ever since these injuries while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Given the above medical evidence, the Board finds that the in-service problems with his low back were transient in nature and did not result in a chronic low back disability.  Accordingly, the Board finds that entitlement to service connection for a low back disability based on in-service incurrence must be denied despite the fact that the claimant had two documented low back injuries while on active duty and is a combat Veteran.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable arthritis in his low back within one year of service separation.  Accordingly, entitlement to service connection for a low back disability based on a presumptive basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1971 and first complaints of low back problems starting in 2005, thereafter diagnosed as degenerative joint disease with radiculopathy, to be compelling evidence against finding continuity.  Put another way, the almost thirty-five year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with low back pain and lost motion since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative, his ex-wife, his sister, and his co-workers are competent to give evidence about they can see such as the claimant appearing to have trouble with low back pain during the time that they have known him.  Id.

However, upon review of the claims file, the Board finds that the Veteran, his representative, his ex-wife, his sister, and his co-workers' assertions that the claimant has had his current low back disability since service are not credible.  In this regard, their claims are contrary to what is found in the in-service and post-service medical records.  In the regard, the Veteran told his April 2008 VA examiner that he has worked as a "sawyer" for over thirty five years - an occupation that involves significant heavy lifting.  Moreover, in April 2007 the Veteran's sister told VA that the claimant had been in two very severe post-service motor vehicle accidents in which he had totaled his cars. 

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for either of the claimed disorders for over three decades following his separation from active duty, than any contrary claims by the Veteran, his representative, his ex-wife, and his co-workers.  Therefore, entitlement to service connection for a low back disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that an October 2006 VA treatment record, after noting the Veteran's claims regarding injuring his back while on active duty when a rocket exploded near him and knocked him off of a forklift, the examiner opined that the claimant's current low back pain with radiculopathy was likely as not related to his military injuries.  Likewise, when discussing the history of the Veteran's low back pain, a March 2007 VA treatment record noted that the claimant had injured his back in service in 1968.  Similarly, April 2007 and November 2007 VA treatment records reported that the Veteran has a history of low back pain that relates back to his Vietnam service.

On the other hand, the Veteran underwent a VA compensation examination in April 2008.  After a review of the record on appeal and an examination of the claimant, the examiner opined that it was more likely than not that the Veteran's current low back disability was related to his post-service work as a "sawyer" for over thirty five years than the two documented in-service low back injuries he had while on active duty.  The examiner reached this conclusion because "there is no complaints of back problems other than acute injuries while in military service.  After discharge, there is no documented health care for back pain until 200[5] by VA records.  In a written note describing how her brother was changed after being in Viet Nam (sic), a sister notes that he had 2 car accidents after his discharge.  There is also a notation in his service record of a car accident.  Physical exam[ination] at discharge shows normal range of motion of spine.  He has worked as a 'sawyer' for greater than 35 years which requires heavy lifting of logs daily."

The Board finds that April 2008 VA examiner's opinion more probative than the October 2006 opinion because the October 2006 opinion was based on an inaccurate factual premise - that service treatment records document his treatment for a back injury caused by a mortar explosion when they do not in fact do so.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board also finds that April 2008 VA examiner's opinion is more probative than the October 2006, March 2007, April 2007, and November 2007 opinions because these opinions did not take into account, or even acknowledge, the appellant's thirty-five year history of employment in a job that involves significant heavy lifting or his two post-service motor vehicle accidents.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Lastly, the April 2008 VA examiner's opinion is more probative than the October 2006, March 2007, April 2007, and November 2007 opinions because these opinions did not provide any reasons or bases for their conclusions.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Therefore, the Board finds that the most competent and credible medical evidence of record shows that the Veteran's low back disability was caused by his post-service employment.  Accordingly, the Board also finds that record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current low back disability (i.e., degenerative joint disease with radiculopathy) and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the Veteran, his representative, his ex-wife, his sister, and his co-workers' assertions that the claimant's low back disability was caused by his in-service injuries, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose a chronic low back disability like degenerative joint disease with radiculopathy and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his low back disability was caused by service is not competent evidence.  Routen, supra; see also Bostain, supra.  

Based on the discussion above, the Board also finds that service connection for a low back disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a low back disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 

evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


